Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 22, 25, 28 and 33 amended
Claims 1-21 canceled.
Claims 22-37 pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-24 and 28-32 are rejected under 35 U.S.C 103 as being unpatentable over Ghezelbash (PG Pub 2018/0248175 A1), in view of Kim (PG Pub 2012/0113565 A1).
Consider Claims 22, and 28, Ghezelbash teaches the process of forming electrode material for batteries, current collectors and anodes [0027]. Ghezelbash teaches the process of forming slurry comprising polymers binder and active material particles, and solvent [0061], polymer binder such as PAN, PVDF-HFP, PAA, PVA [0030], active material particles such as silicone particles [0061]. Ghezelbash teaches the process of annealing to carbonize the coated slurry, where the slurry is directly coated on copper foil (current collector) [0128].
Ghezelbash does not teach the use of catalyst. 
However, Kim is in the process of forming electrode (abstract), teaches the process of forming a solution having carbon fiber/precursor polymer followed by carbonization step (claim 1, step a), where the carbon fiber/precursor polymer comprises PAN, PVDF, PVDF-HFP and PVC (claim 9), where the carbon fiber/precursor polymer solution comprises a catalyst (claim 11), where the catalysts comprise metal compound (claim 12), where the metal compound comprise CuCl2 (claim 13).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ghezelbash with Kim to add to the slurry solution a catalyst such as CuCl2, to provide with carbonization process that results in carbon material 
Consider Claims 23–24, and 30–31, the combined Ghezelbash (with Kim) teaches the pyrolysis/carbonization process between 500–2000℃ (Kim, [0027]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 29, the combined Ghezelbash (with Kim) teaches the supporting substrate is a copper foil (Ghezelbash, [0128]).
Consider Claim 32, the combined Ghezelbash (with Kim) teaches the process of producing anode electrode (Ghezelbash, [0075]).

Claims 25-27 and 33-37 are rejected under 35 U.S.C 103 as being unpatentable over Hirose (PG Pub 2009/0111031 A1), in view of Cai (CN 103906416 A). 
Consider Claims 25, and 33, Hirose teaches the forming anode having anode active material (abstract), teaches the anode active material comprise binder, and electrical conductor [0071], where the electrical conductor include graphite [0074], and the binder include polyimide and/or polyamideimide
Hirose does not teach the use of catalyst.
However, Cai is in the art of carbonization/graphitization process (abstract), for an electronics product such as LED (page 2, 9th para), teaches the carbonization process using macromolecule material such as polyimide (claim 2), in the presence of a catalytic material such as CuCl2 (claim 4), where the carbonization process is performed in a temperature range from 800 – 1200℃ (claim 5).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hirose with Cai to use a catalytic material such as CuCl2 and the carbonization/pyrolysis process of a polyamide, to provide with high heat dissipation film (page 2, 6th para).
Consider Claims 26-27 and 35-36, the combined Hirose (with Cai) teaches the process of carbonization/pyrolysis in a temperature between 800-1200℃ (Cai, claim 5). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 34, the combined Hirose (with Cai) teaches the current collector is made of copper material (Hirose, [0039]).
Consider Claim 37, the combined Hirose (with Cai) teaches the process of forming anode (Hirose, abstract).

Response to Arguments
Applicant’s arguments, filed 04/28/2021, with respect to the rejection(s) of claim(s) 22-37 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been 

The applicant argued against the prior rejection, on the ground that the copper acetate catalyst was deleted from the catalyst list, and claimed invention includes different steps.
However, in light of the new arts of Ghezelbash with Kim, the applicant’s argument are moot, where Kim teaches the use of CuCl2 as catalyst [0028].

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718